DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/29/2022, 07/21/2022, and 08/05/2022 have been considered by the examiner.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 contains the limitation “wherein additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface”.  Claim 16 contains the limitation “additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface.”  There is insufficient antecedent basis in the specification for these limitations.  

Claim Interpretation
Claim 1 contains the limitation “wherein additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface”.  Claim 16 contains the limitation “additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface.”  These limitations are being interpreted as meaning that more grain boundaries are present on either of the top surface or the bottom surface than either of the side surfaces.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The instant specification states that "vertically" additively building an orthopedic implant means that during the additive manufacture process, the build begins with a surface of the implant that does not contact bone such that the bone-contacting surfaces result from one or more of the edges of the additively-laid layers (page 8).

Claim Priority
It is noted that the provisional application, 62258251, does not provide support for the following limitations: a skewness of from about -2 to about 2 and a kurtosis of from about 1 to about 9 of claims 12 and 20.  Accordingly, claims 12 and 20 are given an effective filing date of 11/21/2016.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11376660. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent teaches a process for producing a metal orthopedic implant, the process comprising (a process for manufacturing a metal orthopedic implant, the process comprising) vertically additively building a metal orthopedic implant comprising an alloy of titanium, aluminum and vanadium and having macro-scale structures (additively building an orthopedic implant comprising an alloy of titanium, aluminum and vanadium and having macro-scale structures in one or more surfaces of the implant), wherein the metal orthopedic implant comprises an anterior side, a posterior side, a top side, a bottom side (wherein the metal orthopedic implant comprises an anterior surface, a posterior surface, a top surface, a bottom surface), and an aperture formed through one or more of the anterior side, the posterior side, the top side or the bottom side (and an aperture formed through one or more of the anterior surface, the posterior surface, the top surface or the bottom surface), the posterior side and the anterior side are external non-bone contacting surfaces, the bottom side and the top side are external bone contacting surfaces and the aperture is surrounded by at least one internal surface of the metal orthopedic implant, and vertically additively building comprises producing layers from the anterior side to the posterior side or from the posterior side to the anterior side such that the top side and the bottom side result from one or more edges of the layers and metal grains are aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side (and wherein additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface), and, in any order, stress-relieving the metal orthopedic implant (stress-relieving the implant) or heating the metal orthopedic implant and compressing the heated metal orthopedic implant with hot isostatic pressure or hot uniaxial pressure, mechanically eroding one or more external bone contacting surfaces and the at least one internal surface surrounding the aperture of the metal orthopedic implant to impart micro-scale structures into the one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant, and chemically eroding one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant to impart nano-scale structures into the one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant (eroding one or more surfaces of the implant having macro-scale structures to impart micro-scale structures, nano-scale structures, or micro-scale structures and nano-scale structures into the one or more surfaces).
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11370025.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the reference patent teaches a process for manufacturing a metal orthopedic implant, the process comprising (a process for producing a metal orthopedic implant, the process comprising) vertically additively building a metal orthopedic implant comprising an alloy of titanium, aluminum and vanadium (additively building a metal orthopedic implant comprising an alloy of titanium, aluminum and vanadium), wherein vertically additively building the metal orthopedic implant comprises depositing a first metal layer to form a non-bone contacting surface of the implant, wherein the non-bone contacting surface comprises at least one of a posterior side, an anterior side, and a lateral side of the metal orthopedic implant (wherein the metal orthopedic implant comprises an anterior surface, a posterior surface, a top surface, and a bottom surface, the posterior surface and the anterior surface are non-bone contacting surfaces, and the bottom surface and the top surface are bone contacting surfaces); and depositing a second metal layer onto the first metal layer to form a bone contacting surface of the metal orthopedic implant, wherein the bone contacting surface comprises at least one of a top side and a bottom side of the implant formed by edges of the first metal layer and the second metal layer that impart a macro-scale structure (having macro-scale structures) to the bone contacting surface and metal grains aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side (additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface); heat treating the metal orthopedic implant (stress-relieving the metal orthopedic implant); and eroding the non-bone contacting and the bone contacting surfaces of the metal orthopedic implant to impart micro-scale structures or nano-scale structures to the non-bone contacting and the bone contacting surfaces, wherein eroding comprises mechanically eroding the non-bone contacting and the bone contacting surfaces of the metal orthopedic implant (mechanically eroding one or more bone contacting surfaces to impart micro-scale structures into the one or more bone contacting surfaces of the metal orthopedic implant), wherein eroding further comprises chemically etching the non-bone contacting and the bone contacting surfaces (chemically eroding one or more bone contacting surfaces to impart nano-scale structures into the one or more bone contacting surfaces of the metal orthopedic implant, see claim 15).  

Claim Objections
Claim 11 recites the limitation " of from about from".  The limitation appears to contain a typo.  Appropriate correction is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich, Jr. et al. (US 2014/0277483 A1), in view of Jones et al. (US 20110014081 A1).  
Regarding claims 1 and 4, Ullrich teaches “a process of producing the implant” (which reads upon “a process for manufacturing a metal orthopedic implant, the process comprising”, as recited in the instant claim; abstract).  Ullrich teaches that “additive processes such as welding, thermal, coatings, sputtering, and optical melt additive processes are also suitable” (which reads upon “additively building an orthopedic implant”, as recited in the instant claim; paragraph [0070]).  Ullrich teaches that “the implant 1, 101, 101 a, 201, and 301 includes at least one of titanium, aluminum, and vanadium” (which reads upon “comprising an alloy of titanium, aluminum and vanadium”, as recited in the instant claim; paragraph [0133]).  Ullrich teaches “an alloy of titanium (e.g., titanium, aluminum, and vanadium)” (which reads upon “comprising an alloy of titanium, aluminum and vanadium”, as recited in the instant claim; paragraph [0010]).  Ullrich teaches that “the integration surface may include macro features, micro features, and nano features” (which reads upon “having macro-scale structures in one or more surfaces of the implant”, as recited in the instant claim; paragraph [0009]).  Ullrich teaches “an interbody spinal implant comprising a top surface, a bottom surface, opposing lateral sides, and opposing anterior and posterior portions” (which reads upon “wherein the metal orthopedic implant comprises an anterior surface, a posterior surface, a top surface, a bottom surface”, as recited in the instant claim; paragraph [0008]).  Ullrich teaches that “the implant may comprise a substantially hollow center and a vertical aperture, for example, the vertical aperture may (a) extend from the top surface to the bottom surface” (which reads upon “an aperture formed through one or more of the anterior surface, the posterior surface, the top surface or the bottom surface”, as recited in the instant claim; paragraph [0017]).  Ullrich teaches that “the plurality of grains may be structured, patterned, and oriented as will be recognized by one of ordinary skill in the art” (which reads upon “wherein additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface”, as recited in the instant claim; paragraph [0010]; oriented reads on aligning the metal grains).  Ullrich teaches that “the plurality of grains and the intergranular boundaries may etch at different or non-uniform etch rates with respect to one another (e.g., the intergranular boundaries may etch at a faster rate than the grain bodies)” (paragraph [0013]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E; here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between orienting the grain boundaries such that more grain boundaries are on a top or a bottom surface than a side surface, or such that more grain boundaries are on side surface than a top or a bottom surface; the preferential etch rate provides motivation for one of ordinary skill in art to choose a particular orientation of the grain boundaries).  Ullrich teaches that “the macro, micro, and nano process may include mechanical or chemical removal of at least a portion of the surface” (which reads upon “eroding one or more surfaces of the implant having macro-scale structures to impart micro-scale structures, nano-scale structures, or micro-scale structures and nano-scale structures into the one or more surfaces”, as recited in the instant claim; paragraph [0014]).  
Ullrich is silent regarding stress-relieving the implant and wherein stress-relieving the implant comprises heating the implant and compressing the heated implant with hot isostatic pressure or hot uniaxial pressure.  
Jones is similarly concerned with a method of forming porous and partially porous metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (paragraph [0074]).  Jones teaches that a further improvement in the mechanical and microstructural properties of the porous construct may be achieved by either conventional sintering under vacuum or inert atmosphere and/or hot isostatic pressing using temperature regimes known in the state of the art (which reads upon “stress-relieving the implant and wherein stress-relieving the implant comprises heating the implant and compressing the heated implant with hot isostatic pressure or hot uniaxial pressure”, as recited in the instant claim; paragraph [0108]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hot isostatic pressing using temperature regimes known in the state of the art to the method of Ullrich, as taught by Jones, to obtain further improvement in the mechanical and microstructural properties of the porous construct.  
Regarding claims 2-3, modified Ullrich teaches the method of claim 1 as stated above.  Ullrich teaches that “at least a portion of the top surface, the bottom surface, or both surfaces comprises an integration surface having a roughened surface topography, without sharp teeth that risk damage to bone structures, adapted to grip bone through friction generated when the implant is placed between two adjacent vertebrae and to inhibit migration of the implant” (which reads upon “wherein the top surface and the bottom surface are bone contacting surfaces and the anterior surface and the posterior surface are non-bone contacting surfaces”, as recited in the instant claim; paragraph [0008]).  Ullrich teaches that “additive processes such as welding, thermal, coatings, sputtering, and optical melt additive processes are also suitable” (paragraph [0070]).  
Ullrich is silent regarding details of optical melt additive processes.  In order to carry out the invention of Ullrich, it would have been necessary and obvious to look to the prior art for details of optical melt additive processes.  
Jones provides such details.  Jones is similarly concerned with a method of forming porous and partially porous metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (paragraph [0074]).  Jones teaches that the structures are built in a layer-by-layer fashion (additively building the orthopedic implant; paragraph [0008]).  Jones teaches that a method of forming a three-dimensional structure includes building the shape by laser melting powdered Ti and alloys, stainless steel, cobalt chrome alloys, Ta or Nb using a continuous or pulsed laser beam (paragraph [0076]).  Jones teaches that the truncated unit cells located at the exterior surface of a built product provide a barbed effect to the product (having macro-scale structures in one or more surfaces of the implant; paragraph [0015]).  Jones teaches that it is possible to manufacture open cell structures with unit cell sizes below millimeter (macro-scale; paragraph [0098] and FIGs. 8A-8D).  Jones teaches that the OCLS “jacket” 56 as shown in FIG. 15 b will act as the porous surface coating of the femoral (bone-contacting surface) attachment (paragraph [0101]).  Jones teaches that the component and OCLS femoral coating are then merged as shown in FIG. 16 (paragraph [0101]).  Jones teaches that the component may then be built on the SLM system as shown in FIG. 17 (vertically building the implant, i.e., the bone-contacting surfaces result from one or more of the edges of the additively-laid layers; paragraph [0101] and FIG. 17A).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art using a vertical orientation, as taught by Jones, motivated to form a conventional implant using a known and tested orientation predictably suitable for additively manufacturing implants.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between vertically or horizontally building the implant with a reasonable expectation of success.  
Regarding claims 5-6 and 8, modified Ullrich teaches the method of claims 1 and 4 as stated above.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).   
Regarding claims 9-11 and 13, modified Ullrich teaches the method of claim 1 as stated above.  Ullrich teaches that “the macro, micro, and nano process may include mechanical or chemical removal of at least a portion of the surface” (paragraph [0014]).  Ullrich teaches that “the micro features may be formed by mechanical or chemical removal” (paragraph [0014]).  Ullrich teaches that “the micro features may have a mean spacing between about 20-400 microns, a maximum peak-to-valley height between about 2-40 microns, and an average amplitude between about 1-20 microns” (paragraph [0015]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of from 10 µm to 200 µm overlaps the range disclosed by the prior art of between about 2-40 microns.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 14, modified Ullrich teaches the method of claim 13 as stated above.  Ullrich teaches that “the nano features may have a mean spacing between about 0.5-20 microns, a maximum peak-to-valley height between about 0.2-2 microns, and an average amplitude between about 0.01-1 microns” (paragraph [0015]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of from 0.001 µm to 10 µm overlaps the range disclosed by the prior art of about 0.2-2 microns.  Accordingly, the prior art renders the claim obvious.  
Regarding claims 16 and 18, Ullrich teaches “a process of producing the implant” (which reads upon “a process for producing a metal orthopedic implant, the process comprising”, as recited in the instant claim; abstract).  Ullrich teaches that “additive processes such as welding, thermal, coatings, sputtering, and optical melt additive processes are also suitable” (which reads upon “additively building a metal orthopedic implant”, as recited in the instant claim; paragraph [0070]).  Ullrich teaches that “the implant 1, 101, 101 a, 201, and 301 includes at least one of titanium, aluminum, and vanadium” (which reads upon “comprising an alloy of titanium, aluminum and vanadium”, as recited in the instant claim; paragraph [0133]).  Ullrich teaches “an alloy of titanium (e.g., titanium, aluminum, and vanadium)” (which reads upon “comprising an alloy of titanium, aluminum and vanadium”, as recited in the instant claim; paragraph [0010]).  Ullrich teaches that “the integration surface may include macro features, micro features, and nano features” (which reads upon “having macro-scale structures”, as recited in the instant claim; paragraph [0009]).  Ullrich teaches “an interbody spinal implant comprising a top surface, a bottom surface, opposing lateral sides, and opposing anterior and posterior portions” (which reads upon “wherein the metal orthopedic implant comprises an anterior surface, a posterior surface, a top surface, and a bottom surface”, as recited in the instant claim; paragraph [0008]).  Ullrich teaches that “at least a portion of the top surface, the bottom surface, or both surfaces comprises an integration surface having a roughened surface topography, without sharp teeth that risk damage to bone structures, adapted to grip bone through friction generated when the implant is placed between two adjacent vertebrae and to inhibit migration of the implant” (which reads upon “the posterior surface and the anterior surface are non-bone contacting surfaces, and the bottom surface and the top surface are bone contacting surfaces”, as recited in the instant claim; paragraph [0008]).  Ullrich teaches that “the plurality of grains may be structured, patterned, and oriented as will be recognized by one of ordinary skill in the art” (which reads upon “additively building results in the aligning of metal grains such that a maximum number of grain boundaries are present on the top surface or the bottom surface”, as recited in the instant claim; paragraph [0010]; oriented reads on aligning the metal grains).  Ullrich teaches that “the plurality of grains and the intergranular boundaries may etch at different or non-uniform etch rates with respect to one another (e.g., the intergranular boundaries may etch at a faster rate than the grain bodies)” (paragraph [0013]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E; here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between orienting the grain boundaries such that more grain boundaries are on a top or a bottom surface than a side surface, or such that more grain boundaries are on side surface than a top or a bottom surface; the preferential etch rate provides motivation for one of ordinary skill in art to choose a particular orientation of the grain boundaries).  Ullrich teaches that “the micro features may be formed by mechanical or chemical removal” (which reads upon “mechanically eroding one or more bone contacting surfaces to impart micro-scale structures into the one or more bone contacting surfaces of the metal orthopedic implant”, as recited in the instant claim; paragraph [0014]).  Ullrich teaches that “the nano features may be formed by mild chemical etching, laser or other directed energy material removal, abrasion, blasting, or tumbling” (which reads upon “chemically eroding one or more bone contacting surfaces to impart nano-scale structures into the one or more bone contacting surfaces of the metal orthopedic implant”, as recited in the instant claim; paragraph [0014]).  
Ullrich is silent regarding stress-relieving the implant and wherein stress-relieving the implant comprises heating the implant and compressing the heated implant with hot isostatic pressure or hot uniaxial pressure.  
Jones is similarly concerned with a method of forming porous and partially porous metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (paragraph [0074]).  Jones teaches that a further improvement in the mechanical and microstructural properties of the porous construct may be achieved by either conventional sintering under vacuum or inert atmosphere and/or hot isostatic pressing using temperature regimes known in the state of the art (which reads upon “stress-relieving the implant and wherein stress-relieving the implant comprises heating the implant and compressing the heated implant with hot isostatic pressure or hot uniaxial pressure”, as recited in the instant claim; paragraph [0108]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hot isostatic pressing using temperature regimes known in the state of the art to the method of Ullrich, as taught by Jones, to obtain further improvement in the mechanical and microstructural properties of the porous construct.  
Regarding claim 17, modified Ullrich teaches the method of claim 16 as stated above.  Ullrich teaches that “at least a portion of the top surface, the bottom surface, or both surfaces comprises an integration surface having a roughened surface topography, without sharp teeth that risk damage to bone structures, adapted to grip bone through friction generated when the implant is placed between two adjacent vertebrae and to inhibit migration of the implant” (paragraph [0008]).  Ullrich teaches that “additive processes such as welding, thermal, coatings, sputtering, and optical melt additive processes are also suitable” (paragraph [0070]).  
Ullrich is silent regarding details of optical melt additive processes.  In order to carry out the invention of Ullrich, it would have been necessary and obvious to look to the prior art for details of optical melt additive processes.  
Jones provides such details.  Jones is similarly concerned with a method of forming porous and partially porous metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (paragraph [0074]).  Jones teaches that the structures are built in a layer-by-layer fashion (additively building the orthopedic implant; paragraph [0008]).  Jones teaches that a method of forming a three-dimensional structure includes building the shape by laser melting powdered Ti and alloys, stainless steel, cobalt chrome alloys, Ta or Nb using a continuous or pulsed laser beam (paragraph [0076]).  Jones teaches that the truncated unit cells located at the exterior surface of a built product provide a barbed effect to the product (having macro-scale structures in one or more surfaces of the implant; paragraph [0015]).  Jones teaches that it is possible to manufacture open cell structures with unit cell sizes below millimeter (macro-scale; paragraph [0098] and FIGs. 8A-8D).  Jones teaches that the OCLS “jacket” 56 as shown in FIG. 15 b will act as the porous surface coating of the femoral (bone-contacting surface) attachment (paragraph [0101]).  Jones teaches that the component and OCLS femoral coating are then merged as shown in FIG. 16 (paragraph [0101]).  Jones teaches that the component may then be built on the SLM system as shown in FIG. 17 (vertically building the implant, i.e., the bone-contacting surfaces result from one or more of the edges of the additively-laid layers; paragraph [0101] and FIG. 17A).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art using a vertical orientation, as taught by Jones, motivated to form a conventional implant using a known and tested orientation predictably suitable for additively manufacturing implants.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between vertically or horizontally building the implant with a reasonable expectation of success.  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich, Jr. et al. (US 2014/0277483 A1), and Jones et al. (US 20110014081 A1), as applied to claims 4 and 18 above, and further in view of Fryé et al., The Effects of Hot Isostatic Pressing of Platinum Alloy Castings on Mechanical Properties and Microstructures, Johnson Matthey Technol. Rev., 2015, 59, (3), 207–217, July 1, 2015, from IDS.
Regarding claims 7 and 19, modified Ullrich teaches the method of claims 4 and 18 as stated above.  Jones teaches that a further improvement in the mechanical and microstructural properties of the porous construct may be achieved by either conventional sintering under vacuum or inert atmosphere and/or hot isostatic pressing using temperature regimes known in the state of the art (stress-relieving the implant or heating the implant and compressing the heated implant with hot isostatic pressure or hot uniaxial pressure; paragraph [0108]).  
Ullrich and Jones are silent regarding wherein compressing the heated implant substantially eliminates internal pores of the metal and wherein compressing the heated implant comprises hot isostatic pressure carried out at a temperature less than 80 percent of a melting temperature of a material from which the implant body is made.  
Fryé is similarly concerned with hot isostatic pressing (title).  Fryé teaches that an isostatic press as something that forms and densifies powdered and cast materials using liquid or gas under extremely high pressure (page 207).  Fryé teaches that the isostatic pressure is applied uniformly on all sides of an object, eliminating internal porosity without changing net shape (pages 207-208).  Fryé teaches that the typical product improvements cited by the HIP industry are the elimination of internal voids (substantially eliminates internal pores), improvements in product consistency, and improvements in the soundness and mechanical properties of materials (page 208).  Fryé teaches that in metals, creep increases with temperature and starts at approximately 30% to 50% of an alloy’s melt temperature (page 208).  Fryé teaches that in order to achieve optimum material properties, the parameters used in a HIP cycle must be precisely dialed in according to the needs of the alloy. (pages 208-09).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hip process of Jones to ensure substantially elimination of internal pores, as taught by Fryé to gain improvements in product consistency, and improvements in the soundness and mechanical properties of materials.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to precisely dial in the parameters used in a HIP cycle, such as keeping the temperature below 50% of an alloy’s melt temperature to prevent creep.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich, Jr. et al. (US 2014/0277483 A1), and Jones et al. (US 20110014081 A1), as applied to claims 10 and 16 above, and further in view of Su et al. (US 2010/0114303 A1).
Regarding claims 12 and 20, Ullrich teaches the method of claims 10 and 16 as stated above.  Ullrich teaches that “the micro features may have a mean spacing between about 20-400 microns, a maximum peak-to-valley height between about 2-40 microns, and an average amplitude between about 1-20 microns” (paragraph [0015]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of from 1 µm to 200 µm overlaps the range disclosed by the prior art of between about 2-40 microns.  Ullrich teaches that “the nano features may have a mean spacing between about 0.5-20 microns, a maximum peak-to-valley height between about 0.2-2 microns, and an average amplitude between about 0.01-1 microns” (paragraph [0015]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of from 0.001 µm to 1 µm overlaps the range disclosed by the prior art of about 0.2-2 microns.  Accordingly, the prior art renders the claim obvious.  Ullrich is silent regarding a skewness of from -2 to 2 and a kurtosis of from 1 to 9.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary amounts of kurtosis used in processing of surfaces for medical implants.  Su provides this teaching.  Su is concerned with the field of implantable devices or prostheses (paragraph [0015]).  Su teaches that the surface kurtosis (i.e., Sku) describes the “peakedness” of the surface topography (paragraph [0081]).  Su teaches that exemplary range for surface kurtosis is 2.8-53.1 (Table 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art combination, and adjusting and varying the kurtosis, such as within the claimed ranges, as taught by Su, motivated to form a conventional implant using known and tested amounts of surface kurtosis predictably suitable for medical applications.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a kurtosis of from about 1 to about 9 overlaps the range disclosed by the prior art of 2.8-53.1.  Su teaches that the surface skewness (i.e., Ssk) describes the asymmetry of the height distribution histogram (paragraph [0079]).  Su teaches that exemplary range for surface skewness is -0.04 to -8.25 (Table 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art combination, and adjusting and varying the skewness, such as within the claimed ranges, as taught by Su, motivated to form a conventional implant using known and tested amounts of surface skewness predictably suitable for medical applications.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a skewness of from about -2 to about 2 overlaps the range disclosed by the prior art of -0.04 to -8.25.  Accordingly, the prior art renders the claim obvious.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich, Jr. et al. (US 2014/0277483 A1), and Jones et al. (US 20110014081 A1), as applied to claim 1 above, and further in view of Jennissen (US 2014/0343687 A1).
Regarding claim 15, modified Ullrich teaches the method of claim 1 as stated above.  Ullrich teaches that “the implant 1, 101, 101 a, 201, and 301 includes at least one of titanium, aluminum, and vanadium” (which reads upon “comprising an alloy of titanium, aluminum and vanadium”, as recited in the instant claim; paragraph [0133]).  Ullrich teaches “an alloy of titanium (e.g., titanium, aluminum, and vanadium)” (which reads upon “comprising an alloy of titanium, aluminum and vanadium”, as recited in the instant claim; paragraph [0010]).  Ullrich is silent regarding the percentages of each metal.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary percentages of each metal used in medical implants.  Jennissen provides this teaching.  Jennissen is concerned with implants like for example dental implants or endoprotheses which are distinguished by particularly good ingrowth at the implantation location in the jaw or extremity bones (paragraph [0001]).  Jennissen teaches that “the invention is therefore directed to substrates with a microstructured surface which, if desired, is superimposed by a second smaller microstructure and/or by a nanostructure, as well as methods for the production thereof, which have the desired hyperhydrophilic surface properties” (paragraph [0009]).  Jennissen teaches that “preferably the implant material used comprises metallic materials like pure titanium or metallic titanium alloys” (paragraph [0037]).  Jennissen teaches a “base material of titanium alloy (Ti—6Al—4V)” (paragraph [0083]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art combination using T1-6Al-4V, as taught by Jennissen, motivated to form a conventional implant using known and tested materials suitable for medical implants.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733